Citation Nr: 0402811	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  00-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the left leg.

2.  Entitlement to service connection for peripheral vascular 
disease of the left leg, phlebitis and cellulitis of the left 
leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to July 
1946.

The appeal was previously before the Board of Veterans' 
Appeals (Board) in September 2001 when it was remanded for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  No pertinent disability was exhibited on the veteran's 
service entrance examination.  

2.  During service, the veteran had acute and transitory 
episodes of cellulitis and phlebitis.  There is no showing of 
current cellulitis, phlebitis or peripheral vascular disease.  

3.  The veteran reportedly had a skin ulcer involving his 
left leg in service and varicose veins in his left leg at his 
discharge from active service.  During post-service years 
varicose veins of the left leg continued to be symptomatic.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry has not 
been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§§ 3.304 (2003).  

2.  The veteran's varicose veins of the left leg had their 
onset in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2003).

3.  The veteran does not have peripheral vascular disease of 
the left leg, phlebitis or cellulitis of the left leg that is 
related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
Department of Veterans Affairs (VA) to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In this case, the 
veteran was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claim for service 
connection in an October 2001 letter.  He was notified of the 
laws and regulations regarding service connection in an 
August 2000 Statement of the Case.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that a legally adequate VCAA 
notice must be provided to a claimant prior to an initial 
unfavorable Regional Office (RO) decision.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In this 
case, the RO's initial denial of the veteran's claim was 
rendered in July 2000, several months prior to the passage of 
the VCAA.  Other than reports from the Department of the Navy 
and statements by and on behalf of the veteran, no additional 
evidence was received after the VCAA notice.  The SSOCs in 
September 2002 and November 2003 re-visited the issues and 
denied the benefits sought.  Under these circumstances, the 
October 2001 notice which was provided to the veteran must be 
considered sufficient to cure any deficiency in compliance 
with the provisions of the VCAA.  It would be unreasonable 
and impractical to expect the RO to have provided notice of 
the provisions of a law (in July 2000) which had not yet been 
implemented.

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that only some of the 
veteran's service medical records are available for review.  
An April 2000 memorandum memorializes the RO's efforts to 
obtain further records and their conclusion that further 
efforts would be futile.  In light of the VA's heightened 
duty to assist and heightened obligation to explain its 
findings and conclusions in situations such as this one, the 
Board notes that the development actions outlined in the 
September 2001 remand were designed to augment the existing 
evidence insofar as possible.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  For example, during the hearing on appeal, 
the veteran provided detailed credible testimony as to his 
symptoms and treatment during service, which serves to fill 
in some of the gaps left by the missing service records.  
Furthermore, the Board's analysis set forth below has been 
undertaken with this heightened duty in mind. 

The veteran was provided with a VA examination in May 2000 in 
conjunction with this claim.  He was scheduled for another 
one in July 2002 and again in December 2002 pursuant to the 
Board's remand.  He was mailed written notice of both 
scheduled examinations to his address of record, but failed 
to report for either examination.  He was informed in both 
letters that failure to report for the examination may 
adversely affect his potential benefits.  A Supplemental 
Statement of the Case was provided to him in January 2003, 
explaining that his claim was denied, in part because of his 
failure to report for the examination.  The veteran has not 
corresponded with the VA or with his representative, and has 
not offered any explanation of good cause for his failure to 
report for the scheduled examinations.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issue on appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

History

The report of the general medical examination conducted in 
September 1945 upon the veteran's entrance into service shows 
that his heart and blood vessels were considered to have been 
normal upon clinical examination.  No other physical defects 
were noted during the examination, and the veteran was deemed 
fit for service.  

An abstract of the veteran's medical treatment during service 
shows that he was treated for phlebitis of the left leg in 
May 1946, cellulitis of the left leg in June 1946, and an 
ulcer on the skin of his left tibia and a varicose left 
tibial prominence in July 1946.  

The report of the general medical examination conducted in 
July 1946, in conjunction with the veteran's discharge from 
active duty and entrance into the naval reserves, shows that 
he had varicose veins of his left leg at that time.  
According to this report, he had had phlebitis of the left 
leg in 1946 and an ulcer on the skin of the left tibia in 
1946.  At the time of the examination, however, his veins, 
arteries, and cardiovascular system were deemed to have been 
normal and he was found to have been "physically qualified 
for discharge from naval service."

The report of a May 1954 medical examination conducted in 
connection with the veteran's Navy Reserve service shows that 
he had marked varicosities of the entire left leg and lower 
abdomen over the pelvis, with ulcerations over the lower 
tibia 3-4 centimeters in size.  There was a two inch 
difference in the size of the left thigh over the right and a 
one inch difference of the left calf over the right.  There 
was discoloration over the entire leg and marked tortuosity 
of the varices.  The examiner felt that the veteran was not 
qualified for reenlistment in the Navy Reserve and 
recommended that he be discharged from the Navy Reserve.  

An August 1957 report from a United States Public Health 
Service hospital facility reflects that the veteran underwent 
vein stripping surgery of his left leg to correct varicose 
ulcers of the leg.  It was noted that he had had varicosities 
of the left leg for 8 to 10 years.  The narrative summary of 
this same hospitalization, authored by the surgeon, was 
submitted separately.  According to this summary, the veteran 
provided a history of having had varicosities of his left leg 
for the past 10 or 15 years.  

Medical records dated in the 1970s reflect that the veteran 
was treated for symptoms of varicose veins at that time as 
well.

The veteran applied to the Navy Board of Correction of Naval 
Records to have his discharge amended to reflect that he was 
discharged from active service on account of disability.  In 
a March 1982 decision, that Board determined that the veteran 
had been fit for duty when he was discharged in July 1946.  
In reaching this conclusion, they found that he was medically 
fit to satisfactorily carry out the duties of his rate and 
assignment in July 1946 as he did not have a medical 
condition which actually rendered him unfit for such duty.  

The report of a May 2000 VA examination shows that the 
veteran reported a history of claudication, phlebitis, 
cellulitis, and varicose veins in his left leg for at least 
60 years.  He reported the extensive treatment he receives 
currently for these problems.  The physical examination was 
described as unremarkable except for the presence of varicose 
veins.  A Doppler duplex scan of his lower extremities was 
performed.  The scan results were interpreted as showing 
normal blood flow through the veins in his left leg with no 
evidence of thrombosis in the left lower extremity.  The 
examiner rendered a diagnostic impression of peripheral 
vascular disease by history.

The veteran presented sworn testimony in support of his claim 
during a hearing at the RO in December 2000.  He testified 
that he did have varicose veins when he went into service, 
but that the condition had not affected his ability to 
function until his experiences during service.  He also 
described the treatment he received during service for 
phlebitis, cellulitis, and the skin ulcer on his calf.  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Veterans Appeals (Court) 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

Because no varicose veins or other vascular disease were 
identified upon the veteran's 1945 induction examination, 
governing law and regulation dictate that he is presumed to 
have been in sound condition at that time.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  

Because varicose veins of the left leg were not noted on the 
veteran's entrance examination, but were noted upon his 
discharge examination, and he reportedly had an ulcer on his 
left leg in service, the Board is unable to conclude that 
varicose veins of the left leg clearly and unmistakably pre-
existed service and clearly and unmistakably were not 
aggravated in service.  While it may be argued that strong 
evidence, in the form of the veteran's clinical history in 
1957 and his testimony at a December 2000 hearing, exists 
that varicose veins pre-existed service, it consists 
primarily of the veteran's self-diagnosis.  Since the 
varicose veins of the left leg were first clinically 
identified in service and the veteran also had a left leg 
ulcer, it cannot be said unequivocally that aggravation of 
the varicosities did not occur.  It is also apparent that the 
varicose veins of the left leg continued to be symptomatic 
after service and he currently has the disability or its 
residuals.  Accordingly, the evidence supports a grant of 
service connection for left leg varicose veins.

Upon longitudinal review of the evidence of record, the Board 
cannot find that service connection for peripheral vascular 
disease, phlebitis and cellulitis of the left leg is 
warranted.  Most significantly, the most recent medical 
evidence of record, the May 2000 VA examination, shows that 
he does not currently have any of these diseases, as 
peripheral vascular disease was diagnosed by history only and 
the other disease were not identified at all.  The veteran 
failed to report for additional examinations scheduled to 
clarify if these disabilities were active or had permanent 
residuals, so the Board must adjudicate the claim based on 
the current record.  See 38 C.F.R. § 3.655 (2003)

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110.  The United States Court 
of Veterans Appeals has interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Although the veteran experienced acute episodes of left leg 
cellulitis and phlebitis during service, the evidence shows 
that these experiences were acute and transitory and resolved 
without residual disability, according to the report of his 
discharge medical examination.  The physicians who performed 
the discharge examination were able to look at the veteran's 
leg immediately after the episodes of cellulitis and 
phlebitis, and concluded that his veins were normal and he 
was physically qualified for discharge from naval service.  
This report constitutes the best evidence of his condition at 
that time.  

In conclusion, the Board holds that the evidence supports a 
grant of service connection for varicose veins of the left 
leg.  However, the preponderance of the evidence is against 
the claims for peripheral vascular disease, phlebitis and 
cellulitis of the left leg and the benefit sought must be 
denied.


ORDER

Service connection for varicose veins of the left leg is 
granted.

Service connection for peripheral vascular disease, phlebitis 
and cellulitis of the left leg is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



